DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2022 has been entered.

Response to Amendment
	The amendment filed 12/17/2021 has been entered. Claims 1-8 remain pending in the application. Applicant' s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed 09/17/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki (US 6273466 B1).
a shift device (see Fig. 3) comprising: a shift body (9) that is movably supported at a support body (6), the shift body shifting a shift position upon being moved (see Fig. 2); a support portion (see Fig. 3, 10) provided at the support body and having an accommodating cavity (space between the vertical portions of 4); and an intermediate member (horizontal portions of 4) having a step portion (corner steps near 13) at an upper side (see Fig. 3), the intermediate member being accommodated at the accommodating cavity (see Fig. 3, wherein the horizontal portions of 4 are provided at the space between the vertical portions of 4), the support portion being disposed at the step portion of the intermediate member (see Fig. 3, wherein 10 is provided at the corner steps of 4 near 13), and when an impact load is applied to the support body from the step portion (F, when an impact load is applied to 9, the same force is applied to 10 from 4 since 4 is fixed), the shift body and the support body are moved relative to the intermediate member to absorb the impact load (see Fig. 3, wherein 9 and 6 move relative to 4 to absorb F), the support portion being broken by the step portion of the intermediate member (see Fig. 3, wherein 10 is broken by the corner step of 4 hear 13), the intermediate member intruding into the accommodating cavity (see Fig. 3, wherein the horizontal portions of 4 intrude into the space between the vertical portions of 4), and the impact load being absorbed (see Fig. 3, wherein F is absorbed).
Regarding claim 2, Suzuki discloses a shift device (see Fig. 3) comprising: a shift body (9) that is movably supported at a support body (6), the shift body shifting a shift position upon being moved (see Fig. 2); a support portion (see Fig. 3, 10) provided at the support body, at which an accommodating cavity is provided (space between vertical portions of 4); an intermediate member (horizontal portions of 4) having a step portion (corner steps near 13) at an upper side (see Fig. 3) and accommodated at the accommodating cavity (see Fig. 3, wherein the horizontal portions of 4 are provided at the space between the vertical portions of 4), the support portion being disposed at the step portion of the intermediate member (see Fig. 3, wherein 10 is provided at the corner step of 4 near 13); and a thin plate portion (13) formed at the support portion (see Fig. 3), the thin plate portion being provided at one side of the intermediate member (upper side of the horizontal portions of 4), and the thin plate portion of the support portion being thinner in thickness than the support portion at surroundings of the intermediate member (see Fig. 3, wherein 13 is thinner than 10), wherein when an impact load is applied to the support body from the step portion (F, when an impact load is applied to 9, the same force is applied to 10 from 4 since 4 is fixed), the shift body and the support body are moved relative to the intermediate member to absorb the impact load (see Fig. 3, wherein 9 and 6 move relative to 4 to absorb F), the thin plate portion of the support portion being broken by the step portion of the intermediate member, (see Fig. 3, wherein 13 is broken by the corner steps of 4) the intermediate member intruding into the accommodating cavity(see Fig. 3, wherein the horizontal portions of 4 intrude into the space between the vertical portions of 4), and the impact load being absorbed (see Fig. 3, wherein F is absorbed).
Regarding claim 8, Suzuki discloses a shift device (see Fig. 3) comprising: a shift body (9) that is movably supported at a support body (6), the shift body shifting a shift position upon being moved (see Fig. 2); support portions (10) provided at the support body, an accommodating cavity (left and right portions of a space between the vertical portions of 4) is being provided at each of the support portions (see Fig. 3); a plurality of intermediate members (horizontal portions of 4) respectively accommodated at the accommodating cavities (see Fig. 3), the support portions being disposed at one side of the intermediate members (upper sides of 4), and when an impact load (F) is applied to the support body from the one side (see Fig. 3, wherein F is applied from a direction of the upper sides of 4), the shift body and the support body are moved relative to the intermediate members to absorb the impact load (see Fig. 3, wherein 9 and 6 are moved relative to 4 to absorb the impact load), the support portions being broken by peripheral edges of the intermediate members (see Fig. 3, wherein 10 are broken by 4), the intermediate members intruding into the accommodating cavities (see Fig. 3, wherein the horizontal portions of 4 intrude into the space between vertical portions of 4), and the impact load being absorbed (see Fig. 3); and 3Application No. 16/467,262Docket No. 740165-822a plurality of bolts (13) provided at a mounting portion (1) which is provided at a vehicle side, to which the support body is mounted (see Fig. 3), the support body being fixed to the vehicle by the bolts (see Fig. 3), wherein the intermediate members are respectively provided around the bolts (see Fig. 3, wherein bolts 11 pass through 4).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658